Citation Nr: 1232034	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and Dr. F. Cabrera



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a May 2006 rating decision, the Veteran's claim of service connection for depression claimed as an anxiety disorder was denied.  Subsequently, the Veteran's claim for a TDIU was denied in January 2009.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for an anxiety disorder in August 2005.  This issue has been subsequently addressed as entitlement to service connection for depression and, later, as entitlement to service connection for posttraumatic stress disorder (PTSD).  The record in this case reveals a current diagnosis of major depressive disorder, and disputed findings concerning PTSD.  Applying the Court's ruling in Clemons, the issue on appeal encompasses service connection for any psychiatric disability in addition to anxiety, depression, and PTSD. 

It is noted that a timely notice of disagreement did not follow the issuance of the May 2006 rating decision.  Ordinarily, such decision would become final and necessitate the submission of new and material evidence to reopen the claim.  See 38 U.S.C.A. § 7015; 38 C.F.R. § 3.156(a).  However, subsequent to the May 2006 decision, relevant official service records became associated with the claims file.  Accordingly, the May 2006 rating action never became final.  38 C.F.R. § 3.156(c) This obviates the need for new and material evidence.  Thus, the issue is characterized as on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD-214 indicates that he served active duty in the United States Army from July 1979 until July 1982.  Subsequent records further demonstrate that he continued to train as a reservist or National Guardsman until at least 2005.  There is no evidence of record indicating whether any of the Veteran's recent training was active service.  Further, there are no service personnel records from any of the Veteran's active service in the claims file.  On remand, the agency of original jurisdiction (AOJ) should attempt to associate any and all records describing the Veteran's active duty service with the claims file.  The AOJ should also verify all periods of the Veteran's active duty service.

While the RO obtained copies of the Veteran's April 1982 separation Report of Medical Examination and the contemporaneous Report of Medical History, and the claims file contains a single page of the Veteran's service treatment records (STRs), it is evident that the STRs associated with the claims file are incomplete.  VA has an obligation to obtain all of the Veteran's treatment records in possession of the Federal government.  See 38 U.S.C.A. 5103A (2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA has an obligation to obtain such records).  The Board observes the April 2009 Personnel Information Exchange System (PIES) request by the RO to obtain the Veteran's STRs, and the response that all available records were sent to the RO in July 1982.  On remand, the AOJ should associate all of the Veteran's outstanding STRs with the claims file.  

Additionally, the January 2009 rating decision denying entitlement to TDIU relied in part on VA outpatient treatment records dated between March 2006 and June 2008.  The claims file contains some records within this timeframe, specifically from March 2006 to March 2007.  However, the remainder of the time frame in question is unaccounted for, either in the paper file or in his Virtual VA electronic file.  Such records should be obtained on remand.  See Bell, 2 Vet. App. at 613.  

The Veteran testified during the March 2009 Decision Review Officer (DRO) hearing that he has received private psychiatric treatment from Dr. Cabrera since 1996.  Dr. Cabrera, present at the hearing, confirmed the treatment timeframe during his testimony.  The earliest records from Dr. Cabrera currently in the claims file are from 2006.  On remand, the AOJ should request that the Veteran provide a current release for the records of his treatment with Dr. Cabrera, and attempt to obtain all of the Veteran's private psychiatric treatment records.

The RO indicated in a May 2010 Statement of the Case that the Veteran had been denied Social Security Disability benefits.  In July 2010, during VA medical treatment, the Veteran informed the provider that he was receiving Social Security benefits.  Currently, there is no evidence in the file concerning the RO's attempt to obtain Social Security Administration (SSA) records.  Further, the RO's finding concerning the Veteran's receipt of benefits, as far as VA's duty to assist is concerned, is outweighed by the Veteran's statement in July 2010 that he was receiving SSA benefits; in any case, whether his SSA claim was granted or denied, VA is obligated to attempt to acquire such relevant evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  In this case, as the Veteran is seeking service connection for an acquired psychiatric disorder and is seeking a TDIU, such records are clearly relevant.  On remand, the AOJ should obtain the Veteran's records from the SSA.

Regarding other necessary development, the Veteran was provided a PTSD examination in July 2010, following which the examiner diagnosed Depressive Disorder Not Otherwise Specified (NOS), and that found that he did not have PTSD.  In April 2011, the same examiner provided the opinion that the Veteran's neuropsychiatric condition "is not caused by or a result of" the Veteran's various service-connected disabilities; the examiner did not address whether the Veteran's depressive disorder was related to his active duty service.  

Notably, private psychiatric treatment provider, Dr. Cabrera, diagnosed the Veteran with PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, according to a January 2008 report, based on a workplace armed assault that occurred in 1996.  At the March 2009 DRO hearing, however, Dr. Cabrera opined that the Veteran's PTSD was based on the documented in-service personal assault that occurred in April 1981.  

To the extent that VA has provided the Veteran with an examination to determine the etiology of his psychiatric disability, the examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  The July 2010 examination was solely focused on PTSD, rather than the Veteran's ultimate diagnosis of Depressive Disorder, and the April 2011 opinion solely addressed whether the Veteran's disability was secondarily related to his service-connected disabilities.  There is no opinion addressing whether a current diagnosis of Depressive Disorder is related to his in-service personal assault or his alleged fear of terrorist attack from the "Mica" terrorist organization while stationed in Germany.  Further, the VA examiner did not have all of the Veteran's relevant records for consideration in developing an opinion on the etiology of the Veteran's disability.  

On remand, after obtaining all relevant records, the AOJ should provide the Veteran with a new examination to determine the nature and etiology of his current psychiatric disability.  

Further, the AOJ should request that the examiner provide an opinion addressing whether the Veteran's service-connected disabilities affect the Veteran's ability to obtain and retain substantially gainful employment.  In this regard, the Board notes the August 2008 letter from the Office of Personnel Management indicating that the Veteran retired due to the non-service-connected conditions of bronchial asthma and chronic rhinosinusitis, as well as a February 2008 record (referenced in the January 2009 rating decision) that appears to relate the Veteran's unemployability to his psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding service personnel records.  

If additional service personnel records cannot be obtained, such a result should be noted.  All efforts to obtain the records should be documented and associated with the claims file.

2.  Verify all periods of service, including active duty, ACDUTRA, and Inactive Duty Training (IDT) through appropriate channels.  All attempts to verify the Veteran's service should be documented and associated with the claims file.  

3.  Obtain and associate with the claims file all of the Veteran's outstanding service treatment records, including STRs that were submitted by the Army to the RO in July 1982.  

If additional service treatment records cannot be obtained, such a result should be noted.  All efforts to obtain the records should be documented and associated with the claims file.

4.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, including (but not limited to) the records from March 7, 2006, through June 2, 2008, relied on by the RO in the January 2009 rating decision concerning TDIU.

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

Efforts to obtain SSA records should be documented, and must continue until the records are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

6.  Contact the Veteran and request that he provide a current completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Dr. Cabrera, covering the period from 1996 to the present.

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative should be notified in order to allow him the opportunity to obtain and submit those records for VA review.

7.  After the actions listed in paragraphs 1-6 have been completed, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should identify all acquired psychiatric disability/disabilities current at this time or at any time within the appeal period (since August 2005).  With respect to any acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should opine whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

If PTSD is diagnosed, the examiner should identify the stressor upon which such diagnosis is based.  The examiner should specifically address the Veteran's alleged in-service stressors, including the April 1981 personal assault suffered by the Veteran, and his allegations that he was in fear of terrorist attack by the "Mica" group while stationed in Germany.

The rationale for all opinions expressed should also be provided.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that his service-connected disabilities (peripheral neuropathy of the bilateral lower extremities; residuals of a cold injury of the feet and Raynaud's phenomena; periarticular osteopenia; mild degenerative joint disease; and erectile dysfunction) render him unable to secure or follow a substantially gainful occupation.  

Further, if the examiner concludes (a) that the Veteran's currently-service-connected disabilities do not render him unable to secure or follow a substantially gainful employment; and (b) that any current psychiatric disorder is etiologically related to the Veteran's service; then examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that his service-connected disabilities in combination with any psychiatric disorder etiologically related to his service, render him unable to secure or follow a substantially gainful occupation. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

8.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

~


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

